﻿I wish at the outset to express my sincere gratitude
for being given the honour of speaking from this lofty
rostrum.
Allow me first of all to convey to the members of
the Assembly and to the peoples of their countries the
greetings and wishes for peace and prosperity of His
Excellency the President of Turkmenistan, Gurbanguly
Berdimuhamedov.
Allow me to congratulate His Excellency Vuk
Jeremić on his election as President of the General
Assembly at its sixty-seventh session and to wish him
every success in his upcoming critical work. I would
also like to express appreciation to His Excellency Nassir Abdulaziz Al-Nasser, President of the General
Assembly at its sixty-sixth session, for the skilful and
effective manner in which he carried out his duties.
Today the international community is witness to
complex, multifaceted processes in geopolitics, the
global economy and the humanitarian sphere. Serious
environmental problems challenge us with their
unprecedented urgency. It is no exaggeration to say that
major global issues related to energy supplies acquiring
universal importance. All of these require a constructive
and effective response on the part of the United Nations
and the elaboration of appropriate international
mechanisms aimed at maximizing the effective use
of existing political, financial, organizational and
other resources, so as to overcome existing problems
and challenges, enhance mutual understanding and
trust, and reaffirm the irreversibility of the process of
sustainable development of all the peoples of our planet.
Objectively speaking, energy security is
fundamental to the stable and conflict-free development
of today’s world. As a leading energy provider with
the fourth-largest reserves of hydrocarbon resources,
Turkmenistan legitimately and consistently calls for
the establishment of a sound and reliable international
energy supply system and the drawing up of plans
and projects for cooperation in world energy markets
appropriate to modern realities. We believe that it is
now time for the United Nations to adopt consensus
decisions on universal political and legal mechanisms
to govern global energy cooperation.
As members know, at previous General Assembly
sessions, the President of Turkmenistan launched a
number of initiatives on energy security and mutually
beneficial cooperation in the energy sector. The realities
of modern life affirm the relevance of such initiatives.
As a step towards those initiatives, Turkmenistan
proposes that States Members of the United Nations
consider in depth the establishment of an international
legal framework to govern the operation of an energy
supply system, taking into due account the interests
of hydrocarbon producers and transit and recipient
nations.
As a first step in that direction, we believe that
it would be appropriate to draw up a draft resolution
during this session on the establishment of an
expert group to develop the relevant United Nations
international instrument. At the same time, we look
forward to constructive engagement with all States Members of the United Nations, which, we believe,
would significantly help to find common approaches
to solving one of the most urgent problems of modern
development.
The United Nations Conference on Sustainable
Development, held in June this year, clearly identified
the need to strengthen our efforts on ecological issues
and environmental protection. Speaking at the meeting,
the President of Turkmenistan noted that, at the
institutional level, today’s main objective is to merge
and complement existing global, regional and national
instruments.
It is no secret that the Central Asian and Caspian
Sea regions have difficult environmental conditions.
We think that the efforts made to date to improve
the situation are clearly insufficient. We need a joint
and results-oriented action plan that combines the
use of scientific, technological, political, diplomatic,
administrative and technical measures for effective
outcomes in that direction. We therefore propose setting
up, in cooperation with the United Nations, a regional
centre for climate change technologies in Central
Asia and the Caspian basin. We believe that such a
structure would enable the countries in those regions
to significantly strengthen cooperation on ecological
safety. It would promote the effective coordination of
national, regional and international efforts and would
further mutual understanding and confidence-building
towards achieving sustainable development goals.
With regard to international politics, Turkmenistan
gives particular attention to the issues of peace and
security and to ensuring sustainable development. In
that context, one of the main challenges facing the
international community today is the need for our joint
efforts to ensure non-proliferation and disarmament.
As a party to the principal international treaties and
United Nations conventions in that field, Turkmenistan
expects to continue to fully support global disarmament
processes.
We believe that it is relevant to pursue the
multilateral dialogue on the validity of the Treaty on
the Non-Proliferation of Nuclear Weapons. We propose
that a high-level consultative meeting be held next year,
under the auspices of the United Nations, to discuss
steps to expand the international non-proliferation legal
framework. Turkmenistan’s initiative is particularly
relevant to the practical implementation of steps
towards a nuclear-weapon-free zone in Central Asia.
As we know, the agenda of the sixty-seventh session includes an item on a nuclear-weapon-free zone in
Central Asia.
Our country is ready to actively cooperate with the
Office of the Under-Secretary-General for Disarmament
Affairs and to participate in a number of initiatives
in that regard. Given that further improving relevant
United Nations agencies may be one practical step in
implementing consistent disarmament measures, we
think it appropriate to consider the establishment of a
United Nations subregional centre for disarmament in
Asia.
Strengthening comprehensive, targeted and long-
term cooperation with the United Nations is a strategic
choice of Turkmenistan and a priority of its foreign
policy. As an important part of that cooperation,
our country is considering participating in United
Nations activities to ensure human development, better
living standards and people’s well-being; to establish
conditions conducive to global economic and social
growth; to utilize human creativity; and to promote
people’s rights and freedoms.
In pursuing those lofty goals and striving to
contribute, where possible, to their achievement,
Turkmenistan has announced its candidacy for
membership of the Economic and Social Council for
the period 2013-2015. That decision was made on the
basis of the country’s current progress in the political,
socioeconomic, cultural and other fields, its active role
in international processes and its understanding of the
responsibilities inherent to membership of the Council.
If elected, Turkmenistan plans to use all available
means to improve international cooperation for the
effective implementation of sustainable development
goals. At the same time, Turkmenistan will actively
contribute to strengthening the Economic and Social
Council by expanding its role in addressing the urgent
issue of global socioeconomic development.
The most important element of the modern system
of international relations is humanitarian cooperation.
To underscore that the humanitarian component is at
the centre of the highest principles and values of the
community of nations, our country will continue to
promote its cooperation with the United Nations on
protecting human rights and on establishing conditions
conducive to human development. On that basis,
given that the United Nations plays a major role in the
comprehensive development of humanity and bearing in
mind the achievement of the Millennium Development Goals, we believe it appropriate during this sixty-
seventh session to consider including the humanitarian
issues on the United Nations international agenda as a
separate issue.
In that context, Turkmenistan proposes establishing
a United Nations platform of action for humanitarian
affairs with a view to it becoming the political and
legal basis for the consolidation of the international
community’s humanitarian efforts. We believe that
such a holistic approach will enable us to galvanize
the activities of United Nations agencies, to develop
long-term solutions in line with international law
and General Assembly resolutions, and to ensure the
practical implementation of United Nations conventions
on humanitarian matters.
In conclusion, I would like to emphasize that our
foreign policy, which is based on our love of peace,
on neutrality and on broad international cooperation,
together with the constructive positions advocated
by our country, form a solid basis for Turkmenistan’s
work in the United Nations. In that spirit, we will rely
on broad cooperation with all countries of the world
in order to strengthen and develop a comprehensive
international partnership.